In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                  No. 18-0010V
                                                             Filed: October 10, 2018
                                                                 UNPUBLISHED

                                                                         
    MAUREEN PASCUAL,                                                     
                                                                                 Special Processing Unit (SPU);
                                           Petitioner,                           Ruling on Entitlement; Concession;
    v.                                                                           Table Injury; Influenza (Flu) Vaccine;
                                                                                 Guillain-Barre Syndrome (GBS)
    SECRETARY OF HEALTH
    AND HUMAN SERVICES,

                                         Respondent.

                                                                         
Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On January 2, 2018, Maureen Pascual (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered Guillain-
Barré syndrome (“GBS”) as a result of an influenza (“flu”) vaccine she received on
October 28, 2016. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.
       On October 10, 2018, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states “petitioner suffered the Table injury of GBS
                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).

                                                                            1 
 
following a flu vaccine within the Table time period, and there is not a preponderance of
the medical evidence that petitioner’s GBS was due to a factor unrelated to the
vaccination.” Id. at 6. Respondent further agrees that “[t]he claim also meets the
statutory severity requirements because petitioner experienced sequelae of her GBS for
more than six months” and thus “petitioner has satisfied all legal prerequisites for
compensation under the Act.” Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.
IT IS SO ORDERED.
                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master
 




                                            2